        Case 4:20-cv-01701 Document 1 Filed on 05/15/20 in TXSD Page 1 of 14



     IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
                          TEXAS HOUSTON DIVISION

SYLVIA DESCOURS                                         §
Plaintiff                                               §
                                                        §
                                                        §   CIVIL ACTION NO.
                                                        §
v.                                                      §
                                                        §
                                                        §
WRIGHT NATIONAL FLOOD INSURANCE                         §
Defendant                                               §

                             PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COME NOW, Sylvie Descours (“Plaintiff”), and files this Complaint, complaining of Wright

National Flood Insurance Company (“Wright” or “Defendant”), and for cause of action, Plaintiff

would respectfully show this Honorable Court the following:

                                              PARTIES

1.      Plaintiff Sylvie Descours (“Plaintiff”) is an individual residing in Harris County, Texas.

2.      Defendant Wright National Flood Insurance was and is a private insurance company doing

business in Texas and may be served with process by serving its registered agent, C T Corporation

System, 1999 Bryan St., Ste 900, Dallas, Texas 75201-3136. Defendant is a “Write Your Own”

(“WYO”) carrier participating in the National Flood Insurance Program (“NFIP”) pursuant to the

National Flood Insurance Act (“NFIA” or “the Act”), as amended 42 U.S.C. § 4001. Defendant issued

Plaintiff a Standard Flood Insurance Policy (the “Policy”) in its own name, as a fiscal agent of the

United States. Pursuant to 44 C.F.R. Section 62.23(d) and (i)(6), Farmers was and is responsible for

arranging the adjustment, settlement, payment and defense of all claims arising under the Policy.

                                          JURISDICTION

3.      This action arises under the NFIA, federal regulations and common law, and the flood
                                                   28
            Case 4:20-cv-01701 Document 1 Filed on 05/15/20 in TXSD Page 2 of 14



insurance Policy that Defendant procured for and issued to Plaintiff in its capacity as a WYO carrier

under the Act. The Policy covered losses to Plaintiff’s property and contents located in this judicial

district.

4.      Federal Courts have exclusive jurisdiction pursuant 42 U.S.C. § 4072 over all disputed claims

under an NFIA Policy, without regard to the amount in controversy, whether brought against the

government or a WYO company.

5.      This Court has original exclusive jurisdiction to hear this action pursuant 42 U.S.C. § 4072

because the insured property is located in this judicial district.

6.      This Court also has original jurisdiction pursuant to 28 U.S.C. § 1331 because this action

requires the application of federal statutes and regulations and involves substantial questions of federal

law.

                                                 VENUE

7.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 and 42 U.S.C. § 4072

because it is where the Plaintiff’s property is located and where a substantial part of the events at issue

took place.

                                                FACTS

8.      Congress established the NFIP in 1968 in order to reduce the public burden of expenses after

flood disasters. 42 U.S.C. § 4001. The program is administered by the Federal Emergency

Management Agency (“FEMA”). Id. § 4011. FEMA promulgated the Policy and directed that these

policies may be issued through private insurers known as “Write Your Own” (WYO) companies. Id.;

44 C.F.R. § 62.23; 44 C.F.R. pt. 62 app. B. As “fiscal agent[s] of the Federal Government,” WYO

insurers deposit SFIP premiums in the United States Treasury and pay SFIP claims and litigation

costs with federal money. 42 U.S.C. §§ 4017(a), (d); 44 C.F.R. §§ 62.23(g), (i)(6), (i)(9). WYO

insurers cannot vary the terms of the SFIP without express written consent from the federal insurance

                                                    28
        Case 4:20-cv-01701 Document 1 Filed on 05/15/20 in TXSD Page 3 of 14



administrator. 44 C.F.R. §§ 61.4(b), 61.13(d)-(e).

9.     Wright sold and issued to Plaintiff a Homeowners Insurance Policy (“the Policy”) to protect

and insure the Plaintiff’s dwelling, other structures, and personal property, among other areas and

items thereof, against covered loss events like the mass flooding of May 7, 2019.

10.    This is a first-party insurance claim dispute arising out of the May 7th, 2019 flooding in

Kingwood, TX, when close to 400 homes in Kingwood took on water due to heavy rainstorms.

Plaintiff’s property, located at 4903 Creek Shadows Drive, Kingwood, Texas 77339, in Harris County

(“the Property”), including her home and personal property. Significant amounts of water that

intruded through the Property, resulting is substantial damage to the flooring, walls, insulation,

framing, doors, cabinets, fixtures, and otherwise throughout the entire home and property. The flood

water also caused extensive damage to Plaintiff’s personal property.

11.    Shortly thereafter, Plaintiff filed a claim (the “Claim”) on her insurance Policy with Wright,

for the flood damage, and subsequently submitted a Proof of Loss. At that time, and pursuant to her

Policy, Plaintiff made a simple request to the Defendant — to cover and pay for the cost of repairs

to the Property, other structures, and personal property, among all other covered damages and areas

damaged by the May 7th, 2019 flooding.

12.    At all times relevant, Plaintiff was and is entitled to benefits under her Policy as it specifically

covered the Property and personal property for damages caused by covered perils, including flooding

like that which occurred on May 7th, 2019, and the costs to repair and/or replace the damages caused

by the covered peril.

13.    Plaintiff duly performed and fully complied with all conditions of the Policy. Wright assigned

Colonial Claims as the third-party adjusting company to handle Plaintiff’s claim. Colonial Claims

assigned Tyler Powell (“Powell”) as the independent adjuster responsible for assessing,

documenting, and adjusting the Plaintiff’s Claim. On or about May 11, 2019, Powell inspected
                                                     28
        Case 4:20-cv-01701 Document 1 Filed on 05/15/20 in TXSD Page 4 of 14



Plaintiff’s Property. Powell was not adequately equipped or properly trained/instructed in handling

the adjustment of insurance damage claims according to FEMA regulations, and as a result, he failed

to perform an adequate investigation and evaluation of Plaintiff’s Claim.

14.    Plaintiff did not agree with Powell’s assessment and undervaluation of the damages to the

Property. Upon review of Defendant’s estimates, Plaintiff notified Powell of numerous issues and

areas of concern, including but not limited to the following:

       •       There was no money for removal of grout, but it was expected of Plaintiff to replace

       the grout;

       •       Plaintiff’s walls were textured but there was no money allotted for texturing;

       •       Plaintiff’s wall oven was part of a built-in unit that was attached to itself and touched

       the floor. Nowhere were funds allowed for its removal or replacement;

       •       There was money allotted for the storm door, but the outer part of same that was

       damaged was not mentioned;

       •       The removal and replacement of the tile in the entryway was not provided for;

       •       Plaintiff’s Property had wood flooring with quarter round, shoe molding and

       transitions; however, there was not a monetary allotment for the removal and replacement of

       these items;

       •       The master bath toilet area had tile for which there was not a monetary allotment for

       the removal and replacement thereof;

       •       The master bedroom has a fireplace that sustained water damage; however, the repair

       of this damage does not appear in Powell’s estimate, despite Plaintiff bringing this to his

       attention. Incidentally, during the demolition phase of Plaintiff’s neighbor’s property, their

       fireplace was removed, and it was discovered that the sheet rock and insulation behind the

       brick that was absolutely soaked with contaminated water.            Plaintiff’s home and the

                                                   28
Case 4:20-cv-01701 Document 1 Filed on 05/15/20 in TXSD Page 5 of 14



neighbor’s home were built by the same company and within the same time frame, Plaintiff’s

contractor advised removing the brick due to high probability of soaked sheet rock and

insulation behind the fireplace. After the brick was removed, wet sheet rock and insulation

was found and removed. However, no funds were allocated, despite the possibility of the

same issue being present in the living room fireplace

•       The wood and sheet rock on either side of the stairs received no funds for removal and

replacement;

•       The master bathroom contained two sinks; however, money was only allotted for one

sink;

•       Plaintiff provided Powell with evidence of damaged purses (two pages worth) having

an estimated value of approximately $7,000.00, but only one purse was allocated funds;

•       Approximately 100 items were removed without Plaintiff’s permission, and prices

were changed drastically, e.g. a standing rotating heater with remote would have had a brand-

new cost (within several months of the flood) of approximately $150 to $200. Powell put a

value of $13.00, then depreciated it.

•       Plaintiff’s countertops were unable to be saved due to the attachment to the wall,

attachment to the cabinets and the very nature of laminate itself, resulting in 95’ of kitchen

and wet bar laminate destroyed or rendered useless; in addition, the divider between the dining

and living area had bamboo, which Plaintiff had recently installed, was not marked for

replacement.

•       Plaintiff’s jacuzzi tub was cracked and broken during its removal process, as well as

the half bath, master bath sinks due to the flood damage. The marble countertops in the

bathrooms also broke during removal.

•       There was extra of the bamboo flooring, molding, shoe and quarter round that had

                                           28
         Case 4:20-cv-01701 Document 1 Filed on 05/15/20 in TXSD Page 6 of 14



         been destroyed but not listed in the personal property by Powell.

         •      Plaintiff’s washing machine was rendered unusable due damage sustained in the flood.

         It was less than three (3) years old.

15.      Plaintiff, however, was not satisfied with the amount being offered by Wright to repair and/or

replace their severely damaged Property and otherwise. Plaintiff felt as though Wright and its

personnel Powell, had failed to perform a thorough and reasonable investigation and adjustment of

her Claim, and undervalued her damages and underpaid on the Claim. As a result of the above,

Plaintiff submitted to Powell additional Proofs of Loss, along with photographs, a detailed estimate

of the repairs, a contents inventory of personal property damaged with photos, receipts, bids,

proposals, and varying other information.

16.      The inadequacy of Wright and Powell’s substandard inspection(s) is evidenced by the fact that

above-covered damages and necessary repairs were omitted from the inspection estimate(s), and the

area and damages that were included were grossly undervalued.

17.      Wright failed to adequately supervise, train, and oversee Powell, but nonetheless, adopted his

estimate(s) without question, and failed to allow adequate funds to cover the cost of repairs to all the

covered damages the Property, personal property, and other structures sustained. As a result of these

shoddy investigations and/or adjustments, the Plaintiff was significantly underpaid. Even more

dissatisfied with a partial payment, the Plaintiff sought help.

18.      It is unclear as to why Wright misrepresented the scope and details of Plaintiff’s damages,

and coverage of the same.

19.      It is clear, however, that Wright failed to thoroughly review and properly oversee the work

of its assigned adjusters and/or representatives. Nevertheless, Wright relied on Powell’s estimate(s),

and ultimately approved his improper adjustment and inadequate, unfair settlement of Plaintiff’s

Claim.
                                                   28
         Case 4:20-cv-01701 Document 1 Filed on 05/15/20 in TXSD Page 7 of 14



20.      There is no question that the Policy between Plaintiff and Wright covered the damages to

Plaintiff’s Property and personal contents; therefore, Plaintiff was and is entitled to receive all Policy

benefits, among other damages available under the law and equity.

21.      Plaintiff alleges that Wright and Powell set out to deny and underpay her Claim for properly

covered damages. Wright failed to properly train, adequately supervise, and oversee Powell’s

handling of the Claim. As a result, he failed to perform thorough and reasonable investigations of

Plaintiff’s Claim. Specifically, Defendant failed to sufficiently inspect and document all damaged

areas of the Property, other structures, and personal property, and as such, failed to properly estimate

the damages and repairs needed. This resulted in a grossly deficient scope and underpayment of the

Claim.

22.      Compounding Wright’s failure to adequately train and supervise their inexperienced adjuster,

Wright further failed to adequately review the estimates of the damages. Rather, Wright adopted and

accepted them without question. Further, Wright ratified Powell’s inadequate methods of conducting

adjustments and investigations of property damages, resulting in the Claim being denied in part as

well as undervalued and underpaid in part. Plaintiff has suffered actual damages resulting from

Defendant’s wrongful acts and omissions as set forth above and further described herein. As a result

of Defendant’s unreasonable investigation and underpayment, as well as payment delays, Plaintiff was

not provided adequate funds needed to repair the May 7th, 2019 flood damage to the Property. In short,

Plaintiff’s Claim was improperly adjusted. To date, Plaintiff has yet to receive full payment to which

she is entitled under the Policy.

23.      The Policy covered the flood damages to the Property. Therefore, Plaintiff is entitled to

receive all Policy benefits. There is no question that Wright undervalued and underpaid the majority

of damaged items as well as denying others without merit. As a result, resolution of the Claim has

been delayed by the deficient and improper claims handling by Wright.
                                                    28
        Case 4:20-cv-01701 Document 1 Filed on 05/15/20 in TXSD Page 8 of 14



24.    The insurance Policy in effect between Plaintiff and Wright is a contract wherein the

insurance company, Wright, offers to provide insurance coverage and services associated therewith

in exchange for the policyholder’s payment of annual premiums in consideration of the contract.

However, this particular Policy falls under the NFIP administered by FEMA. As stated above,

FEMA and/or NFIP enter into arrangements with private insurance companies, also known as Write

Your Own (WYO) Companies, to administer FEMA/NFIP flood insurance policies, and adjust and

pay claims accordingly as required. As part of the WYO Companies Arrangement with the

FEMA/NFIP, the WYO Companies, like Wright, agree to adjust claims in accordance with FEMA

regulations, under the guidance of the NFIP Claims Manual. The WYO Companies and their agents

get reimbursed from federal Treasury funds upon presentment of a simple invoice for services related

to their handling of a flood insurance claim.

25.    The policy for Plaintiff, issued by Defendant, reads as follows:


       This policy and all disputes arising from the handling of any claim under the policy
       are governed exclusively by the flood insurance regulations issued by FEMA, the
       National Flood Insurance act of 1968, as amended (42 U.S.C. 4001, et seq., and Federal
       Common law).

26.    To aid insurers and insureds alike in following the federal regulations, FEMA has issued

multiple bulletins. In its analysis, Plaintiff has used the following FEMA documents, attached hereto

and made a part hereof

       Exhibit A – Technical Bulletin 2 (Aug. 2008) Flood Damage-Resistant Materials
       Requirements
       Exhibit B – NFIP Adjuster Claims Manual last revision June 2010.
       Exhibit C –Addendum to the NFIP Adjuster Claims Manual Perimeter Wall Sheathing
       Addendum, Part 3 – Section VIII
       Exhibit D – FEMA bulletin W-13025a Claims Guidance
       Exhibit E – Centers for Disease Control Flood Water After a Disaster or Emergency
       Exhibit F – Harrelson Estimate
       Exhibit G – Standard Flood Insurance Policy Dwelling Form



                                                  28
          Case 4:20-cv-01701 Document 1 Filed on 05/15/20 in TXSD Page 9 of 14



27.       Regarding Plaintiff’s claim, Powell completely disregarded all of the above documents. As

a result, Plaintiff was only able to repair the home as to the adjuster line item requirements, rather

than the requirements under FEMA. Plaintiff is neither a construction expert nor is she an expert on

the FEMA requirements. As such, Plaintiff had no way of identifying and communicating the major

omissions of required materials and required procedures to repair the Property. Because of this, all

elements previously repaired must be brought to the standards promulgated by FEMA, which means

additional expenses beyond the original policy limit. Federal common law does not provide for an

offset by Defendant for money misused on improper materials and improper procedures. Plaintiff

should not have to bear this burden.

28.     The following is an example of significant missteps by Wright and Powell, all of which are
costly to correct.

      •       Lack of funds for the removal of all interior sheetrock, all insulation in the walls, all

              exterior sheathing, all exterior vapor barrier material, all exterior brick veneer. This is true

              for interior and exterior walls.

                •       The NFIP regulations for flood damage-resistant materials are codified in Title

                        44 of the Code of Federal Regulations, in Section 60.3(a)(3), which states that

                        a community shall:

                         “Review all permit applications to determine whether proposed
                         building sites will be reasonably safe from flooding. If a proposed
                         building site is in a floodprone area, all new construction and substantial
                         improvements shall...(ii) be constructed with materials resistant to flood
                         damage...” (Technical Bulletin 2 – August 2008, page 2).

                •       The footnote to page 4 of Technical Bulletin 2 reads as follows: “Floodwater is

                        assumed to be considered “black” water; black water contains pollutants such

                        as sewage, chemicals, heavy metals or other toxic substances that are potentially

                        harmful to humans.”


                                                      28
Case 4:20-cv-01701 Document 1 Filed on 05/15/20 in TXSD Page 10 of 14



     •     All materials affected by “black” water as defined above must be replaced with

           acceptable class materials, i.e. those materials that best resist flood damage in

           the future.

     •     Plaintiff’s home has paper backed materials that compose the exterior backer

           board. This is defined as Class 3 material and is classified as unacceptable (See

           Table 1 – Class Description of Materials, Technical Bulletin 2 – August 2008,

           Page 4). Backer board is also called sheathing material. Quoting from the

           Adjusters Claims Manual Addendum, which expands upon and replaces the

           guidance in the NFIP Adjuster Claims Manual at Part 3, Section VIII, Paragraph

           P. for addressing sheathing when a wood-framed building constructed with

           masonry veneer siding is flooded, as to perimeter wall sheathing:

            The claim handling process should determine the type of sheathing
            material installed and the appropriate scope of repair. Technical
            Bulletin 2 requires the removal and replacement of this material.

     •     The addendum also provides that “When Class 1, 2, or 3 sheathing material is

           in direct contact with floodwaters, the material is not salvageable, and the

           insurer does not need a report from a qualified professional to document the

           material’s condition.”

     •     These materials must now be replaced with FEMA required materials. It is

           noted here that none of these materials specified by the original adjuster are

           acceptable by FEMA. See Exhibit A for a complete listing.

     •     Furthermore, the addendum advises that “Multiple methods of repair may exist,

           including alternative interior approaches or an exterior approach, so the adjuster

           should obtain at least one estimate for each approach to document and support

           claim payment.” This was not done in this matter.

                                        28
    Case 4:20-cv-01701 Document 1 Filed on 05/15/20 in TXSD Page 11 of 14



•      The sill plates.

         •         The sill plate is a 2 x 4 board attached horizontally to the slab into which the

                   vertical studs are nailed in order to construct the walls of the residence.

         •         During Hurricane Harvey, flood water seeped under this sill plate; as such it

                   must be either cleaned or removed and replaced.

         •         Plaintiff’s policy states that the property will be brought up to equal or better

                   condition than it was prior to the flood.

         •         Replacing this sill plate requires specialized equipment, and according to

                   Exhibit E the ceiling sheet rock also requires replacement, along with the blown

                   insulation above it. This was not accounted for in the adjuster’s work.

•      Insulation.

         •         The wall insulation does not meet FEMA requirements. FEMA requires closed

                   cell foam insulation. See Table 1 – Class Description of Materials, Technical

                   Bulletin 2 – August 2008, Page 10. Inorganic – fiberglass, mineral wool: batts,

                   blankets, or blown – was stipulated in the adjuster’s estimate and is of a much

                   cheaper cost, but unacceptable as a class of building material.

•      Cabinets.

         •         Cabinets are required to be constructed from marine-grade plywood. Normal

                   birch cabinet wood was adjusted in this case and so all cabinets must be

                   removed and replaced. The removal of lower cabinets will also necessitate the

                   replacement of the new countertop as this item is damaged in the removal of

                   the cabinets.

•      The brick veneer must be removed, cleaned and replaced for the following reasons:



                                                28
    Case 4:20-cv-01701 Document 1 Filed on 05/15/20 in TXSD Page 12 of 14



         •       The brick veneer is attached to the stud walls with several strips of metal called

                 brick ties. These brick ties are embedded into the brick as they are installed and

                 then nailed to the exterior of the vertical studs. These brick ties cannot be

                 detached and then reattached in order to elevate the sill plate throughout the

                 residence. Straining forces on these brick ties will rupture the brick veneer.

         •       Removal of the brick veneer is the appropriate way to expose the backer board

                 and vapor barrier for replacement.

         •       Plaintiff’s brick absorbs biological and chemical contaminants and must be

                 removed. See Technical Bulletin 2 – August 2008, Page 6.

•      Fasteners and connectors.

         •       The regulations require fasteners and connectors made of stainless steel, hot-

                 dipped zinc-coated galvanized steel, silicon bronze, or copper. See Technical

                 Bulletin 2 – August 2008, Page 12.

•      Interior painting.

         •       All of the interior must be repainted using FEMA required paints. Polyester-

                 epoxy or oil-based paints are acceptable wall finishes when applied to a

                 concrete structural wall. However, when the same paint is applied to a wood

                 wall, it is no longer considered acceptable. A FEMA-supported study by Oak

                 Ridge National Laboratory found that low-permeability paint can inhibit drying

                 of the wood wall. See Technical Bulletin 2 – August 2008, Page 6.

•      Doors.

         •       The only door allowed by FEMA is either a fiberglass or a metal door. This

                 includes interior doors. See Technical Bulletin 2 – August 2008, Page 9.



                                              28
       Case 4:20-cv-01701 Document 1 Filed on 05/15/20 in TXSD Page 13 of 14



                                        CLAIMS FOR RELIEF
                                      BREACH OF CONTRACT
29.     Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in the paragraphs

above as if fully set forth herein.

30.     Plaintiff and Defendant entered into a contract when Plaintiff purchased, and Defendant issued

the Policy.

31.     The Policy, at all times relevant and material to this case, provided flood insurance coverage to

Plaintiff for, among other things, physical damage caused by flood to Plaintiff’s property located at

the address ascribed above.

32.     Plaintiff fully performed under the contract by paying all premiums when due and cooperating

with Farmers regarding Plaintiff’s claims. Plaintiff complied with all conditions precedent to

Plaintiff’s recovery herein, including filing a Proof of Loss, along with appropriate and adequate

demands, or Defendant waived or excused such conditions precedent.

33.     Defendant failed to perform and materially breached the insurance contract when: (1) it

erroneously accepted the adjuster’s report that failed to include the required information about Plaintiff’s

loss and the damages sustained; and (2) it wrongly failed to pay Plaintiff for the amount it owed

Plaintiff for storm damages to property that the Policy covered.

34.     By virtue of its various breaches of contract, including its failure to fully reimburse Plaintiff for

the covered losses, Defendant is liable to and owe Plaintiff for the actual damages Plaintiff sustained as

a foreseeable and direct result of the breach, all costs associated with recovering, repairing and/or

replacing the covered property, together with interest and all other damages Plaintiff may prove as

allowed by law.

                                      CONDITIONS PRECEDENT

35.     Plaintiff has satisfied all conditions precedent for bringing this action.


                                                     28
       Case 4:20-cv-01701 Document 1 Filed on 05/15/20 in TXSD Page 14 of 14



                                             PRAYER

       WHEREFORE, the Plaintiff demands judgment against the Defendant for the amount due

under the SFIP, costs and case expenses incurred in connection with the filing and prosecution of this

action, reasonable and necessary attorney’s fees, and, any and all other appropriate relief to which

Plaintiff may be entitled.

                                                       Respectfully Submitted,
                                                       THE OGGERO LAW FIRM

                                                       BY:   /s/ George A. Oggero
                                                             George A. Oggero
                                                             State Bar No. 24060360
                                                             george@golawtexas.com
                                                             P.O. Box 631382
                                                             Houston, Texas 77263
                                                             (713) 364-5759 (Office)
                                                             (844) 438-6546 (Facsimile)

                                                       ATTORNEY FOR PLAINTIFF




                                                  28
